.'L

f Pro Se 1 (Rev. 12/16) Complainl for aCivii Case

UNITED STATES DISTRICT COURT

for the
Middle District OfNoith Caroiina

Greensbol'o Division

Case No. ML&C/\jg loqu

Rona|d Hugh Hutton (io be_fr`lledin byflze C`lerl€.`.s' O_Hice)

 

Plaimi[,?“(s)
(Wrife iliefzill name ofeacli plaiir!i]’f1¢ilio isjiling ihis complaint
[/`ihe names afall the plainii}jfs' cannot/it in the space above
please 11'i'i!e “see attached " in the space and aliach an additional
page 11’iili flra jiill lisi ofnames.)

)
)
)
)
)
)
)
..v.. )
)
)
)
)
)
)
)

  
     

    

  

lEiLA§ n

U’§; D£Po'r¥me/\‘\’ op Vl*’/“\':;fan_j”___l\'€€£r$

Defeadaai(s)
(l-l’i'iie ihefnll name afeacli da)@ndani who is being snea'. lflhe
names ofall flra defendants carmoi‘j'it ia the space abave. please
write "see alias/ied" ia the space and ailaclz an additional page
with rlrefnll list qfnames.)

 

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Pi'ovide the information below for each plaintiff named in the complaint Attach additional pages if

 

 

 

 

needed
Name Rona|d Hugh Huiton
St:‘eet Address 407 E. Washington St.
City and Connty Greensboro;`éniiford _
State and Zip Code §27401 _
Telephone Numbei‘ 536-332-0824

 

E-mail Address

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant ls an
individuai, a government agency, an organization, or a corporation For an individual defendant,
include the person's job or title ({';`lamwn). Attac|i additional pages if needed

Pagc l of 5

Case 1:18-CV-00869-WO-.]EP Document 2 Filed 10/12/18 Paoe 1 of 9

Pro Se 1 (Rev. 12116) Coo`:iplaint for a Civil Case

Defendant No, 1

 

 

Name - \) v 5 » OLLPa,/'\ man“\' 04 we`jfer¢m$ id\“€“€a:/_S"
Job or Title (g'fknown) \ _
StreetAddress 319 '\/@_(monv\» A-V@' /V\/[/

 

l Cify and Cmmty .’\}J ¢.\ 651/1 ." /\_d “\’“ch/\;, D'§§“"l` 1{¢'\“ ap Cd\o ~Lj,g
State and Zip Code ` a SAD` 0
Telephone Number
E~mail Address (sznown)

 

 

Defendant No. 2
Name
Job or Title (szown)
`Street Address
City and County_ `

 

 

 

 

State and Zip Code

 

Telephone Numb er
E-mail Address (iflmown)

 

 

Defendant No. 3
Name
10b or Title aflmown)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Addl'eSS (iflmown)

 

 

Defendant No. 4
Name
JOb‘OY Tifle @flazown)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address (zflmow‘n)

 

 

Page 2 of 5 '

Case 1:18-CV-00869-WO-.]EP Document 2 Filed 10/12/18 Paoe 2 of 9

Pre Se 1 (Rev. 12/16) Complaint for a Civil Case

II. Basis for Jurisdicticn

Federal courts are courts of limited jurisdiction (limited power}. Generaliy, only two types of cases can be
heard in federal court2 cases involving a federal question and cases involving diversity of citizenship of the
parties Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff

What is the basis for federal court jurisdiction? (check all that apply)
Federal question i:i Diversit_v of citizenship

Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

ancsa \at’3

B. If the Basis for Jnrisdiction Is Divcrsity of Citizenship

i. ne maintain

a. - If the plaintiff is an individual
The plaintiff, (name`) , is a citizen of the

State Of (name)

 

 

b. If the plaintiff is a corporation
'I`he plaintiff, (name)
under the laws of the State of aaame) _ ,
and has its principal place of business in the State of (name)

, is incorporated

 

 

(Hmore than one plaintyfis named rn the complaint attach an additional page providing the
same in_]%rmationfor each additional plaintzj` )

2. The Defcndant(s)

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

G‘breign nation)

 

Page 3 of 5

Case 1:18-cV-00869-WO-.]EP Document 2 Filed 10/12/18 Paoe 301°9

c

¢

Pro Se 1 (Rev. lZilG) Complaint for a Civii Casc

III.

IV.

 

b. if the defendant is a corporation
The defendant, (nome) , is incorporated under
the laws of the State of (nome) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of goretgn nation) ,

and has its principal place of business in (nome)

 

(l_'f more than one defendant is named in the complaint attach an additional page providing the
same informationfor each additional defendant.)

3. The Amount in Controversy

The amount in controversy¢the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of conrt, because (e,\-plar'a):

 

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct lf more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph Attach additional pages if needed

Please see attached sheet entitled “l[|. Statement of Claim“

 

 

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments lnclude any basis for claiming that the wrongs alleged are continuing at the present time, lnclude
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts lnclude any
punitive or exemplary damages claiined, the amounts, and the reasons you Claim you are entitled to actual or
punitive money damages '

l request that the U. S. Department of \/eterans Attairs please remove the "|abe|" that they designated me With 3
decades ago Thank you.

Page 4 of 5

Case 1:18-cV-00869-WO-.]EP Document 2 Filed 10/12/18 Paoe 4 of 9

rm se 1 inev. 12116) complaint for a civil case

 

V. Certification and Closing

Under Federal Rule of Civil Procednre ll, by signing below, I certify to the best ofiny knowledge, information
and belief that this complaint (l) is not being presented for an improper purpose, Such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identitied, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule ll.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-»related papers may be
served. l understand that my failure to keep a current address on tile with the Clerk’s Office may result

in the dismissal of my case

Dateorsigning. idb fl 2 g ,i@ (§)

Signature of Plaintiff

  
 

 

 

Pr'inted Name ofPlaintiff 6 n al A \»\»u d \_1* 6»"\
" d
B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed 'Nan‘le of Attorney

 

 

Bar Numb er

 

Nanie of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Numb er
E~mail Address

 

 

Page 5 of 5

Case 1:18-cV-00869-WO-.]EP Document 2 Filed 10/12/18 Paoe 5 of 9

ll|. Statement of Claim

| was designated with the ‘labe|’ of “menta|ly disabled veteran" back in 1988, by the U. S.
Department of Veterans Affairs. ln the present day, potential employers or any woman who might
be mutually interested in me, may learn of this ‘label’ through a third party somehow. These
employment establishments and any woman who could be a potential date, are referred to as
potential avenues of life progress and enrichment (“potentla| P & E avenues”) from here on out.
“Potential P & E avenues”, may draw conclusions about my character and abilities based on the
“label" alone. ln addition, society in general probably affiliates anyone designated with a ‘labe|” as
such, as having frowned upon personality traits

There may have been some issues | have had , that caused me to have impulses and other
problems which led me to be designated with that ‘labe|', way back in 1988. l speculate that these
issues were mostly caused by interrogating neighbors who rented the house next door, when |
was a teenager, l feel l have Worked through a lot of these issues within myself, that were causing
me to have those impulses and problems Thus it ls all in the past now. l still have a lot of
problems in the present day though, but not “those” types of problems

One of the problems l have in the present day, is that my ability to concentrate and remain focused
on an activity, has probably been exacerbated l know l have always been somewhat
preoccupied Although in recent years worsened thought wandering does not seem to me, to be
attributed to any type of mental problem. l\/tost onlookers probably do not see that my Worsened
thought drifting in late adulthood, is mostly due to negative communication about me, that is
supposedly taking place behind my back. This has caused me to be extremely worried, which
leads to thought drifting, as l elaborate below.

Some landlords of one of my previous residences are presumably communicating derogatory
descriptions of my character and abilities to residents and potential employers in the community
where l reside. Sorne of the jobs | have applied to, have been fast food restaurants

|n addition, these former landlords are supposedly degrading my reputation in degretive
communication to any woman | occasionally meet and have a few conversations with, where there
might be mutual romantic interest

The former landlords appear to somehow learn of jobs l apply to, and my social endeavors then
supposedly find out contact information for these “potentia| P & E avenues". They then supposedly
proceed to bellttle my reputation through direct and/or indirect communications to these "potential
P & E avenues".

The former landlords may make lt look to the “potentlal P & E avenues" like they have the inside
scoop, and are doing them a favor, by telling them that l am a “bad egg”.

Case 1:18-cv-00869-WO-.]EP Document 2 Filed 10/12/18 Paoe 6 of 9

| speculate that the descriptions about my character and abilities presumably conveyed by these
former landlords does not pertain to present day context Yet nevertheless l conjecture that their
communications about the past, can introduce preconceived notions in the perceptions that
‘potential P & E avenues’ harbor of me, in the present day.

Fifteen years ago, when l applied to rent a unit in the apartment complex that the former landlords
own in l\/lebane, NC, they asked me how long l planned to stay in lviebane. l told them probably
indefinitely The former landlords asked me that if l were to rent from them, if l would be willing to
do grounds keeping and clean other vacant units for diminished rent, which was only $100.00 a
month. l said l would be willing. So l filled out the application. was approved, and moved in.

Although l was unaware at the time, of the stipulations included in how they set the property up.
The former landlords have kept me from knowing this l-lowever, l have learned after the fact, that
these landlords set their property up in such a way, that if l were to move out, it would instigate a
lien in their property. l am not aware of the details So l lived there for almost 10 years then
decided to move out. And as just explained when l moved out, it did it cause a lien in their
property, though again not to my knowledge at the time. The former landlords incurred about
$‘lO0,000 debt.

The only way that the lien can be restored. is for me to move back into that apartment. Thus these
former landlords appear to be scheming a conspiracy of reputation tarnishment behind my back, in
effort to discourage potential employers from hiring me. And likewise deter any potential romance,
from getting involved with me. By ruining my reputation with these two “potential P & E avenues",
they can render me as broke and miserable. And t would continue to have a frowned upon
reputation with potential employers That way, the only habitation l could really afford to rent, is the
apartment in Mebane that is owned by the former landlords Thus ifl move back there, since the
property lien would be restored, lt would prompt the reimbursement of all the $100,000, back to
them.

Basicai|y it appears that the objective of these former landlords is to deprive me of opportunities
Where lfi were granted these opportunities and did weil, it would show that l am fully capable of
doing well on a full time job in my career field, or fast food, or other full time job. And it would also
show that there are no “problems" l have on a job, that the former landlords supposedly say l
would have. Nor do l get opportunities in romance either, by the same token.*

l speculate that there has been some videotaping oi my endeavors taking place, when l eat at
some fast food restaurants that l have applied to. l presume that anyone can view this film
footage. if l am being observed by fast food hiring managers so they can evaluate my behavior as
a customer, and thus extrapolate how l would do on the job - the former landlords may be viewing
the film footage and contacting these fast food hiring managers

Case 1:18-cv-00869-WO-.]EP Document 2 Filed 10/12/18 Paoe 7 of 9

if the former landlords are doing so, they may be relaying their perceptions of acts they see me
do, and words they hear me say on the film footage, to the restaurant manager, without consulting
with me about it flrst. l would not want to discuss anything with the former landlords other than
how they perceived the film footage. l would not even want them to ask me how l am dolng. lt the
former landlords were to consult with me personally about what they saw and heard on the film
footage of me, before they relay their perceptions to the restaurant manager, l might would shed
some light on the former landlords’ perceptions which may be based on a misinterpretation. l
would do this by revealing my true intentions ot my acts and dialog, to the former landlords Then
likewise l would communicate the same to the hiring manager. Following, l would expect that the
restaurant manager would most likely see that my words and deeds are by and large legitimate
and make sense.

This is presumably why the former landlords never include me in their supposed third party
communications to ‘potential P & E avenues’. Because the former landlords know that l would
contradict their rationale, by applying common sense principles

Therefore l suspect that my extreme wandering of thoughts in the last 6 years or so, ls attributed
to the idea that these very persuasive, manipulative, deceptive, clever, and flashy former
landlords who have clout and the gift of gab, are doing as described in the previous 2 paragraphs
behind my back. Thus the hiring manager may get a skewed perspective of my character and
abilities and therefore assess me inaccurately. This causes me an extreme amount of worrying.
And the extreme worrying causes me intense mind wandering.

lilly thought drifting is much worse today, than it was at a time when there was no reputation libel
occuring behind my back. Such as in the year 2008. l had been off of my blood pressure medicine
for about a year then, ifl recall correctly. l worked on a temporaryjob in the spring of 2008
through a staffing agency, at LabCorp, in Burlington, NC. Then l got hired on a subsequent
temporaryjob with the same staffing agency, that summer in 2008. That is to say l was focused
enough on the job, to do Well, keep the job, and acquire another temporaryjob. The former
landlords were not there, and had not yet started to ruin my reputation.

However, upon me moving out of the former landlords’ apartment, that is when the reputation
degradation appeared to commence. Thejob l acquired in the spring of 2010, was ironically at
LabCorp, although at a different location and through a different staffing agency. l worked on a
temporaryij in the Clinical Trials Division of LabCorp in Research Triangle Parl<, NC. lt

` appeared that one of the former landlords lVlrs. Betsy Orr, conjoined behind the scenes with my
immediate supervisor, named Evelyn. Evelyn appeared to be trying to make my job performance
look bad. so that she could have a legitimate basis to terminate me. And she presumably did so.
Yet l was told by the stafhng agency that l was no longer needed Evelyn, from Hillsborough, NC,
attended t_ynchburg College in Virginia, the same college that former landlord Betsy Orr attended
They appear to be about the same age, which is near my age, and may have graduated in the
same class at Lynchburg College.

Case 1:18-cv-00869-WO-.]EP Document 2 Filed 10/12/18 Paoe 8 of 9

l would be sure that pressure that a worker on the job deals with, is different from pressure that a
worker goes throughl from people outside of the job, trying to make the worker faii, by third party
negative networking.

The former landlords listed below, are presumably using the ‘label', as a springboard to ruin my
reputation with these ‘potential P & E avenues’, including fast food restaurant managers

The former landlords are:

Alli and Drew Larsen, Wiiliamsburg, VA

Betsy and Bi|l Orr, ill/litton Vitlage Ln., Charlottesvi|le, NC, and Bil|’s sister Betty

Catherine Orr married name? , and speculated husband Graham, Oak St., Carrboro, i\lC
Jerry Bowenl Keats Pi., Raleigh, l\iC

Genie Wynn, Overland Dr., Chapei i-lill, NC

Cynthia and Will Ferrell, Breyerle Rd., l-lenrico, VA

Evan in Texas maybe Dallas or Houston

|f the aforementioned opportunities with the specified conditions were to be granted:

1) l obtain a full time job in my career field, such as veterinary assistant/tech, or laboratory
assistant/tech Or else l get a full time job at a fast food restaurant, in retail, animal facility, grocery
store. housekeeping, or similar job. By the way, l have two Associate’s Degrees, one in Veterinary
Technology, and the other in Biotechnology.

2) The former landlords previously mentioned, refrain from directly or indirectly communicating to
any potential employers or any Woman l acquaint where there might possibly be mutual romantic
interest. The former landlords do not communicate directly nor indirectly with residents in the
community l reside, nor with anyone whom l receive professional or leisure services trom. The
leisure services l’d use could take place outside of Charlotte, NC. Not to mention, if l deland a
job, if the former landlords refrain from directly or indirectly communicating by way of a third party,
to any of the supervisors or coworkers

Then i would expect that l would do at least reasonably well on a job. Especially amidst unbiased
coworkers and supervisors

Consequently, l would suppose that it would stand to reason, that me being assigned with a ‘label’
as such, is not necessary

*There may also be an issue in dating, that appears to be causing me an immense amount of
worry, and thus preoccupation ot thought as well.

Case 1:18-cv-00869-WO-.]EP Document 2 Filed 10/12/18 Paoe 9 of 9

